Kellogg, J. (dissenting):
Some of the evidence indicates that the motor car was practically at a-standstill about ten feet from the crossing when the trolley car was about thirty feet from the crossing, and that the decedent drove upon the track without looking for the car, which could have been seen if he had looked.
The court was requested to charge that if the defendant started his car under such circumstances and when he could have seen the approaching car if he had looked, it was negligence preventing a recovery. The court declined and the appellant excepted. If such were the facts, clearly the plaintiff was not entitled to recover.
It is sought to excuse the refusal to charge upon the ground that the request implied that the motorman, Mrs. Willis and Mrs. Thomas had sworn to that condition. Their evidence clearly indicated it, although perhaps each of them did not make the exact statement, but the request was not refused upon the ground that it embraced erroneous inferences as to what particular witnesses had sworn to, as the court charged in lieu of it, in substance, that if a man of ordinary prudence would have looked under such circumstances and it would have been apparent to him that he could stop his car, then there was negligence in not stopping it.
It is very doubtful upon the facts whether the plaintiff should recover. The jury might well have understood from the refusal to charge and from the charge as made in lieu of it, that a motorman ten feet from the track could start his car from practically a standstill upon the track, with a trolley car approaching thirty feet distant, which could have been seen if he had looked, and might still recover, notwithstanding his failure to look.
Judgment and order affirmed, with costs.